1 U.S. 125 (1785)
1 Dall. 125
WHARTON et al.
versus
MORRIS et al.
Supreme Court of United States.

Wilcocks, Sergeant, and Lewis, for the plaintiffs.
M'KEAN, Chief Justice delivered a circumstantial and learned charge to the Jury.
He said, that the want of a Court with equitable powers, like those of the Chancery in England, had long been felt in Pennsylvania. The institution of such a Court, he observed, had once been agitated here; but the houses of Assembly, antecedent to the revolution, successfully opposed it; because they were apprehensive of encreasing, by that means, the power and influence *126 of the Governor, who claimed it as a right to be Chancellor. For this reason, many inconveniences have been suffered. No adequate remedy is provided for a breach of trust; no relief can be obtained in cases of covenants with a penalty &c. This defect of jurisdiction, has necessarily obliged the Court upon such occasions, to refer the question to the jury, under an equitable and consciencious interpretation of the agreement of the parties; and it is upon that ground, the jury must consider and decide the present cause.
His Honor, having recapitulated the evidence, concluded with the following observations.
The bond is made payable in current money of Pennsylvania; but, I would ask, what is the current money of Pennsylvania? For my part, I know of none, that can properly be so called, for current and lawful are synonymous. In Great Britain, the King by his proclamation may render any species of coin a lawful currency. But here, it can only be done by an act of assembly; and except in the temporary laws for supporting the former emissions of paper-money, there is no pretence that the legislature has ever interfered upon this subject. The expressions in the 2 Sect. of the act of the 27th January, 1777, cannot be construed to make the Spanish milled dollars a legal tender, as they are only mentioned by words of referrence; but that which was declared to be a lawful tender, and consequently, became the legal currency of the land, was the money emitted under the authority of Congress.
To that species of money, therefore, the bond must be taken to relate; and the jury will either reduce the penalty to gold or silver, according to the scale of depreciation; or, if they think it more equitable, they will find a verdict for the value of the tobacco, and give the plaintiffs legal interest from the day of sale.
The jury adopted the latter opinion, and found for the plaintiffs with £3,600 damages and 6d costs.